THE LAZARD FUNDS, INC. Lazard Global Strategic Equity Portfolio Lazard International Equity Concentrated Portfolio Supplement to Prospectus dated August 29, 2014 The changes described below are effective December 31, 2014. The following supplements "Additional Information About Principal Investment Strategies and Principal Investment Risks – Additional Information About Principal Investment Strategies" in the Prospectus: The Portfolios may invest in common stock of exchange-traded open-end management investment companies ("ETFs") and similar products, which generally pursue a passive index-based strategy. The following supplements "Additional Information About Principal Investment Strategies and Principal Investment Risks – Additional Information About Principal Investment Risks" in the Prospectus: ETF Risk. Shares of ETFs may trade at prices that vary from their NAVs, sometimes significantly.The shares of an ETF may trade at prices at, below or above their most recent NAV.In addition, the performance of an ETF pursuing a passive index-based strategy may diverge from the performance of the index.A Portfolio's investments in ETFs are subject to the risks of such ETF's investments, as well as to the general risks of investing in ETFs.Portfolio shares will bear not only the Portfolio's management fees and operating expenses, but also their proportional share of the management fees and operating expenses of the ETFs in which the Portfolio invests.A Portfolio may be limited by the 1940 Act in the amount of its assets that may be invested in ETFs unless an ETF has received an exemptive order from the SEC on which the Portfolio may rely or an exemption is available.Many ETFs have received an exemptive order from the SEC providing an exemption from the 1940 Act limits on the amount of assets that may be invested in ETFs, and a Portfolio's reliance on an order is conditioned on compliance with certain terms and conditions of the order, including that the Portfolio enter into a purchasing fund agreement with the ETF regarding the terms of the investment.If an exemptive order has not been received and an exemption is not available under the 1940 Act, a Portfolio will be limited in the amount it can invest in ETFs that are registered investment companies to:(1) 3% or less of an ETF's voting shares, (2) an ETF's shares in value equal to or less than 5% of the Portfolio's assets and (3)shares of ETFs in the aggregate in value equal to or less than 10% of the Portfolio's total assets. December 19, 2014
